Citation Nr: 0302213	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bronchitis.  

2.  Entitlement to service connection for bronchitis.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, and from June 1971 to February 1977.  

This matter arises from rating decisions by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed May 1981 rating decision by the RO denied 
service connection for bronchitis.  

2.  The evidence submitted since the RO's May 1981 rating 
decision is neither cumulative nor duplicative of evidence 
previously submitted, and bears directly and substantially on 
the issue under consideration.  Moreover, the evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for bronchitis.  

3.  The veteran was diagnosed with chronic bronchitis in 
service, and is shown by objective medical evidence to have a 
current disability with respect to chronic bronchitis.  


CONCLUSIONS OF LAW

1.  The May 1981 rating decision by the RO, denying the 
veteran's claim for service connection for bronchitis, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The evidence received since the RO's May 1981 rating 
decision is new and material, and the veteran's claim for 
service connection for bronchitis has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

3.  Chronic bronchitis was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that he incurred chronic 
bronchitis in service, and that he has submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection.  Accordingly, he asserts that 
service connection for bronchitis is warranted.  In such 
cases, the VA has a duty to assist claimants in developing 
evidence sufficient to substantiate their respective claims.  

Initially, the veteran's claim for service connection for 
bronchitis was denied by a rating decision of February 1970.  
He was notified of that decision but did not file any appeal.  
Following completion of his second period of service, the 
veteran filed an additional claim for service connection for 
bronchitis in August 1980.  That claim was again denied by a 
May 1981 rating decision.  The veteran's claim was apparently 
decided on a direct basis at that time, and no consideration 
was then given as to whether he had submitted new and 
material evidence sufficient to reopen the previously denied 
claim.  The veteran did not appeal that decision which 
subsequently became final.  Accordingly, his claim for 
service connection for bronchitis may only be reopened if new 
and material evidence is submitted.  See generally 
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).  

In February 1999, the veteran submitted an additional claim 
for service connection for bronchitis.  By an April 2000 
rating decision, the RO denied the claim as not well grounded 
under the law then extant, but failed to address the issue of 
whether the veteran had submitted new and material evidence 
to reopen the previously denied claim.  The RO subsequently 
rendered decisions in July 2000 and again in September 2001 
which also denied the veteran's claim.  In the most recent 
decision of September 2001, the duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) were 
addressed, and the claim was denied on the merits.  In 
addition, the veteran was provided with notice of the 
evidentiary requirements necessary to establish service 
connection for a disability under the VCAA.  He was not, 
however, provided notice of the evidence necessary to reopen 
a previously denied claim, and it does not appear that the RO 
addressed the issue of whether new and material evidence had 
been submitted.  

The Board finds that notwithstanding the recent adjudication 
of the veteran's claim for service connection on the merits, 
a new and material analysis is necessary because the 
preliminary question of whether or not a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Further, in Ashford v. Brown, 10 Vet. App. 120 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123; see also Shroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  Here, the veteran essentially 
maintains that he incurred chronic bronchitis in service, and 
that he currently suffers from such disability.  The nature 
of his claim has not changed, and hence, remains the same.  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Further, service connection may also be granted for 
any disease or disorder diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002).  In addition, while a showing of 
a "well-grounded claim" is no longer a valid basis for 
establishing service connection, see VCAA, supra, the basic 
elements for establishing service connection, irrespective of 
the "well-grounded" doctrine, have remained unchanged.  In 
order for a grant of service connection to be warranted, 
there must be medical evidence of a present disability, 
evidence of an injury or disease in service, and competent 
medical evidence of a nexus or link between the currently 
diagnosed disorder and the claimant's active service.  

The evidence considered by the RO in reaching its May 1981 
decision consisted of the veteran's service medical records, 
private clinical treatment records dating from October 1978 
to August 1980, and the report of a VA rating examination 
conducted in September 1979.  The veteran's service medical 
records disclose that he was seen on November 24, 1967, for 
complaints of a chronic cough with pain in the throat for the 
past two weeks.  The impression was chronic bronchitis.  He 
was seen the following day with complaints of coughing up a 
mucous material.  That cough, mostly in the mornings, began 
with bloody sputum, but had cleared so that it became mucous.  
The impressions were chronic cough, chronic bronchitis or 
bronchiectasis.  An allergy was also noted to be a 
possibility.  The  treating physician noted that the 
veteran's symptoms appeared to be worse during the fall and 
winter.  The veteran gave a two-year history of such 
symptoms, and stated that he had been treated for asthma in 
the past.  

The veteran was again seen in January 1969 at which time his 
lungs were noted to have scattered wheezes and occasional 
rales.  The impression was chronic bronchitis, and possibly 
early emphysema.  He was advised to stop smoking at that 
time.  

In February 1969, the veteran was seen because he was worried 
about being told he possibly had early emphysema.  The 
examiner noted that the veteran did have chronic bronchitis 
by history.  On examination, the chest was clear to 
auscultation and percussion, and X-ray findings were 
unremarkable.  The veteran was given Robitussin and Dimetapp.  
Further, at the time of his separation examination dated in 
April 1969, from the first period of service, the veteran 
indicated that he had "contracted chronic bronchitis" 
during basic training, and that he was still taking 
medication for such disorder.  A physician's note indicated 
that the veteran's symptoms had included shortness of breath, 
but that his chest was clear at the time of the examination.  
In July 1971, the veteran was seen for complaints of coughing 
bright red blood flecks, but such was noted to have been the 
probable residual of a recent motorcycle accident.  The 
veteran was seen again in December 1972 for complaints of 
chills, fever, and cough, and was then noted to have sinus 
problems.  Clinical treatment records dated in November 1976 
disclose that the veteran was treated for streptococcus and 
pneumonia, but bronchitis was not specifically mentioned.  At 
the time of his service separation examination from the 
second period of service, dated in November 1976, the veteran 
indicated that he had experienced problems with chronic cough 
and shortness of breath.  No clinical findings were offered, 
however.  Neither the clinical treatment records nor the VA 
rating examination report addressed respiratory problems, to 
include bronchitis.  The veteran's claim was denied without 
comment on the basis that he had failed to report to 
scheduled VA rating examinations.  

As noted, the veteran attempted to reopen the previously 
denied claim in February 1999.  Evidence received since the 
RO's May 1981 decision includes VA clinical treatment records 
dating from February 1999 through February 2000 and personal 
statements made by the veteran in support of his claim.  The 
clinical treatment records show that in March 1999, the 
veteran was seen for complaints of coughing with yellow 
expectorate.  He was noted to experience sinus congestion, 
and was diagnosed with acute bronchitis.  A treatment note 
dated in October 1999 shows that the veteran was seen for 
respiratory problems, and his bronchitis was noted to have 
been active.  Again in November 1999, the veteran was seen 
for complaints involving coughing, congestion, and other 
respiratory problems, and was diagnosed with chronic 
bronchitis at that time.  

The Board has evaluated the foregoing, and finds that the 
newly submitted evidence is clearly new and material.  
Accordingly, the Board concludes that such evidence is 
sufficient to reopen the previously denied claim for service 
connection for bronchitis.  At the time of the May 1981 
rating decision, the only evidence of record consisted of the 
veteran's service medical records which showed that he had 
been treated on several occasions for bronchitis, and that he 
had complained of having incurred chronic bronchitis during 
his basic training.  The Board observes that the service 
medical records indicate that such disorder was chronic in 
nature as reflected in the impressions of chronic bronchitis 
and the statement to the effect that the veteran's bronchitis 
was more active in the fall and winter months.  At the time 
the veteran's claim was considered by the RO, it does not 
appear that the extent of treatment for bronchitis the 
veteran had undergone in service was recognized.  The 
contemporaneous clinical treatment records and VA rating 
examination report of September 1979 did not address 
bronchitis or respiratory disorders.  In any event, the 
veteran's claim was apparently denied because he failed to 
report to scheduled VA rating examinations, although it is 
unclear if he actually received notice of any scheduled 
examinations.  

The newly submitted evidence, consisting of the VA clinical 
treatment records dating from February 1999 through February 
2000 contain a diagnosis of chronic bronchitis, and reflect 
ongoing treatment for that disorder from March 1999 through 
November 1999.  Such records disclose that the veteran has a 
present disorder with respect to chronic bronchitis, and such 
evidence was not of record at the time of the May 1981 rating 
decision.  The Board finds that such evidence, particularly 
when considered in conjunction with the service medical 
records showing ongoing treatment for bronchitis in addition 
to diagnoses of chronic bronchitis, is sufficient to warrant 
reopening of the veteran's claim for service connection.  

In that regard, the Board finds that the newly submitted 
evidence is clearly not cumulative or duplicative of evidence 
previously considered.  Moreover, it was not of record at the 
time of the May 1981 final decision.  The Board finds such 
evidence to be of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  See Hodge, supra.  
The Board concludes, therefore, that such evidence is 
sufficient to reopen the previously denied claim, and the 
veteran's appeal is granted with respect to that issue.  

In reaching the above determination, however, the Board 
recognizes that the veteran was not advised or otherwise 
provided with notice of the types of evidence he would need 
to submit to reopen a previously denied claim for service 
connection.  See Quartuccio, supra.  He was advised of his 
rights and duties as set forth under the VCAA via letter of 
September 2001, and by that letter was provided with 
additional notice of the evidence he would need to submit to 
substantiate a claim for service connection.  In addition, in 
the most recent rating decision of September 2001 and in the 
Statement of the Case of February 2002, the veteran was 
further advised of his rights and duties under the VCAA, and 
to a limited extent was advised of the need to submit new and 
material evidence in support of his claim to reopen.  The 
Board finds that notwithstanding the RO's failure to provide 
the veteran with proper notice of the evidence needed to 
reopen the previously denied claim, in light of the Board's 
determination that new and material evidence has been 
submitted, and that the veteran's claim has been reopened, 
any such failure to provide proper notice in that context 
constitutes harmless procedural error and does not unduly 
prejudice the veteran.  Here, the benefit affected by the 
notice requirement has been granted, in that the veteran's 
claim for service connection has been reopened.  Accordingly, 
the veteran's claim can now be considered on a direct basis.  

As the veteran's claim for service connection for bronchitis 
has now been determined to be reopened, the Board will now 
consider his claim on a direct basis.  Under the provisions 
of 38 C.F.R. § 3.303(b) (2002), where a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Here, as discussed in connection with 
the veteran's claim to reopen, the service medical records 
were shown to contain several diagnoses of chronic 
bronchitis, and the veteran was treated on numerous instances 
for such disorder in service.  

While the evidence does not show a post-service diagnosis of 
chronic bronchitis until November 1999, there is no 
indication or showing that such disorder was the result of 
any intercurrent causation.  Here, the Board finds that with 
the newly submitted evidence, the criteria for a grant of 
service connection for chronic bronchitis have been met.  See 
38 C.F.R. § 3.303(b).  The veteran was diagnosed with chronic 
bronchitis on more than one occasion in service, and 
continued to manifest the same disorder following service.  
Again, while the post-service diagnosis of chronic bronchitis 
was arguably remote from the time of the veteran's separation 
from service, absent any indicia of intercurrent causation, 
the evidence clearly supports a grant of service connection 
for chronic bronchitis.  Because the criteria as set forth 
under 38 C.F.R. § 3.303(b) have been met, it is not necessary 
to undertake any further development of the case in order to 
establish a nexus between the in-service chronic bronchitis 
and the subsequent manifestation of that disorder.  
Accordingly, the veteran's appeal for service connection for 
bronchitis is granted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bronchitis has 
been reopened.  

Service connection for bronchitis is granted.  



		
	WARREN W. RICE JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

